Opinion issued September 26, 2019




                                      In The

                               Court of Appeals
                                      For The

                          First District of Texas
                             ————————————
                               NO. 01-19-00675-CV
                            ———————————
              IN RE GEMINI INSURANCE COMPANY, Relator



            Original Proceeding on Petition for Writ of Mandamus


                          MEMORANDUM OPINION

      Relator, Gemini Insurance Company, filed a petition for writ of mandamus

asking this Court to compel the trial court to set aside its interlocutory summary

judgment and declare that real party in interest, Sabine Oil & Gas Corporation, is

not entitled to benefits under the insurance policy at issue.1 Alternatively, relator



1
      The underlying case is Gemini Insurance Company v. Sabine Oil & Gas LLC, cause
      number 2014-16568, pending in the 295th District Court of Harris County, Texas,
      the Honorable Donna Roth presiding.
asks this Court to compel the trial court to issue an order granting relator permission

to appeal the summary judgment order.

      Because relator has not established that it is entitled to mandamus relief, we

deny the petition. See In re McAllen Med. Ctr., Inc., 275 S.W.3d 458, 462 (Tex.

2008) (relator is entitled to mandamus relief if it shows trial court clearly abused its

discretion and that relator has no adequate remedy by appeal). Any pending motions

are dismissed as moot.

                                   PER CURIAM
Panel consists of Justices Kelly, Hightower, and Countiss.




                                           2